 1   Robert Jay Rowen-Pro se
     321 S. Main St. #537
 2   Sebastopol, California 95472
     EMAIL: DRROWEN@ATT.NET
 3   PHONE: 707-328-3012

 4

 5

 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
      UNITED STATES OF AMERICA,                  § CASE NO. 3:19-CR-00486-CRB-1
10             PLAINTIFF,                        §
                                                 § DEFENDANT ROBERT ROWEN’S MOTION
11    VS.                                        § FOR EARLY PRESENTENCE REPORT
                                                 §
12    ROBERT ROWEN AND TERESA SU                 § ORDER
              DEFENDANTS.                        §
13                                               §
                                                 §
14                                               §
15

16   Comes now Defendant Robert Rowen, (Defendant) and for his motion states:

17   1.     Defendant Rowen has been informed, pursuant to the US Supreme Court case Class v.
18
     US, 200 L. Ed. 2d 37 (2018) that "[T]he plea of guilty is, of course, a confession of all the facts
19
     charged in the indictment, and also of the evil intent imputed to the defendant." (Citing to
20

21
     Commonwealth v. Hinds, 101 Mass. 209, 210 (1869).)

22   2.     Defendant Rowen is giving consideration to the entry of a guilty plea.
23   3.     Defendant Rowen submits that fundamental fairness requires that he be permitted, upon
24
     request, enough information to enter such plea upon a fair and reasonably complete
25
     understanding of the facts.
26

27

28
     MOTION FOR EARLY PRESENTENCE REPORT                                            PAGE 1 OF 3
 1
     4.     Defendant Rowen is reasonably certain that he will be able to gain sufficient information

 2   to permit the entry of an informed and voluntary plea, if he is given a chance to promptly confer
 3   with the appropriate US Probation Officer, in the preparation and submission to the Court, of a
 4
     Presentence Investigation Report (PSR).
 5
     5.     More than 95% of all federal defendants ultimately plead guilty.
 6

 7   6.     Furthermore, statistically speaking more than 90% of all federal criminal defendants
 8   electing a trial, whether by jury or to the court, will be convicted of one or more counts of the
 9
     indictment.
10
     7.     Therefore, neither the government nor the US Probation nor the administration of justice
11

12   will be prejudiced or disadvantaged in any material way, by the early production of a PSR, since
13   a PSR is virtually always eventually required.
14
     8.     An early PSR will contribute to judicial economy.
15
     9.     Defendant Rowen by his signature below agrees to such production of a PSR, and to its
16

17   early disclosure to the District Court and other authorized persons.

18   10.    Defendant Rowen has procured information presumably useful in the preparation of a
19
     PSR, based on his understanding of the general outline and the facts normally set forth in a PSR,
20
     in order to streamline the process and reduce the time and effort necessary to produce an early
21

22   PSR. Defendant Rowen stands ready and willing to expedite the process, reduce the burden on

23   US Probation, work toward resolution as to any disputed facts, etc., to the extent not unduly
24
     prejudicial to Defendant Rowen's legal rights.
25
     11.    Defendant Rowen has inquired of opposing counsel. She did not agree, but did not state
26

27   opposition.

28



     MOTION FOR EARLY PRESENTENCE REPORT                                            PAGE 2 OF 3
 1
     12.     Defendant Rowen hereby agrees to waive speedy trial as to those days necessary and

 2   proper for the expeditious preparation of an early PSR, including such time as the Court may
 3   deem appropriate for resolving factual disputes that may arise, together with such additional
 4
     days, if any, as the Court may find appropriately excludable from Speedy Trial calculations.
 5

 6

 7   WHEREFORE, Defendant Rowen respectfully requests that this Court order an early PSR, to be
 8   prepared as soon as reasonably practicable; and for such other and further relief as may be
 9
     appropriate whether or not specifically requested.
10

11

12
                                                                /s/ Robert Rowen_
13
                                                                Robert Jay Rowen-Pro se
14
           This case is referred to the Probation Department for a Pre-Plea Presentence Report.
15
           Date: June 8, 2021                                  ISTRIC
                                                          TES D      TC
16
                                                        TA
                                                                                  O
                                                   S




                                                                                   U


17
                                                  ED




                                                                                    RT



                                                                     VED
                                              UNIT




18                                                              APPRO
                                                                                        R NIA




19
                                                                            . Breyer
                                              NO




20                                                                   arles R
                                                             udge Ch
                                                                                        FO




                                                            J
                                               RT




21
                                                                                       LI




                                                       ER
                                                  H




                                                                                    A




22                                                          N                       C
                                                                              F
                                                                D IS T IC T O
                                                                      R
23

24

25

26

27

28



     MOTION FOR EARLY PRESENTENCE REPORT                                                        PAGE 3 OF 3
